PER CURIAM.
Pursuant to Rule 39(c), Ala.R.App.P., we granted the defendant’s petition to review the judgment of the Court of Criminal Appeals affirming his conviction and sentence of death. Stephens v. State, 580 So.2d 11 (Ala.Crim.App.1990). After considering the record of trial, the Court of Criminal Appeals’ opinion, and the briefs and arguments of the parties, we find no basis for reversal of the judgment of the Court of Criminal Appeals.
AFFIRMED.
HORNSBY, C.J., and MADDOX, ALMON, SHORES, ADAMS, HOUSTON, STEAGALL, KENNEDY and INGRAM, JJ., concur.